Citation Nr: 1725203	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-30 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected left knee disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active duty service from October 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part, denied service connection for a lumbar spine disorder.  The Veteran timely appealed the issue. 

In November 2014 and May 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board.

In March 2015, VA received the Veteran's Substantive Appeal concerning the denial of his claims of entitlement to service connection for a right knee disorder and a right ankle disorder.  However, a subsequent November 2016 rating decision granted those claims.  The Veteran did not appeal the initial disability ratings or effective dates assigned.  Therefore, those claims have been resolved, and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record favors a finding that the Veteran's degenerative disc disease and arthritis of the lumbar spine was aggravated by his service-connected total left knee replacement and service-connected postoperative left knee instability.




CONCLUSION OF LAW

The claim of entitlement to service connection for degenerative disc disease and arthritis of the lumbar spine, as secondary to the service-connected total left knee replacement and service-connected postoperative left knee instability, is granted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  

The first element of service connection requires medical evidence of a current disorder.  On VA examination in October 2016, the Veteran was diagnosed with degenerative disc disease and arthritis of the lumbar spine.  Thus, the Veteran has satisfied the first element of service connection.

The second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for total left knee replacement and service-connected postoperative left knee instability.  The Veteran has satisfied the second element of secondary service connection.

The third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  In October 2016, the Veteran was afforded a VA examination.  Following a physical examination of the Veteran and a review of his claims file, the VA examiner determined that the Veteran's currently diagnosed lumbar spine disorder was at least as likely as not aggravated beyond it natural progression by the service-connected left knee disabilities.  The examiner reasoned that the Veteran's service treatment records (STRs) show that his knee disorder was significant enough to cause gait changes, which could lead to changes in the spine due to compensation for the left extremity condition.  This positive medical evidence is also supported by the Veteran's competent and credible lay statements describing his altered gait caused by his left knee disorder.  There are no negative medical opinions of record that specifically address the aggravation element of secondary service connection.  
The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  Here, the Board finds that the preponderance of the evidence is in favor of the claim for service connection.  As such, the claim of entitlement to service connection for degenerative disc disease and arthritis of the lumbar spine, as secondary to the service-connected total left knee replacement and service-connected postoperative left knee instability, is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for degenerative disc disease and arthritis of the lumbar spine, as secondary to the service-connected total left knee replacement and service-connected postoperative left knee instability, is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


